Citation Nr: 0725524	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  06-25 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a higher initial rating for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling. 

2.  Entitlement to an increased rating for diabetes mellitus, 
currently rated as 20 percent disabling.

3.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to March 
1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of December 2005 and March 2006 rating decisions 
rendered by the Columbia, South Carolina, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

In December 2006, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.

The issues of entitlement to a higher initial rating for PTSD 
and entitlement to service connection for peripheral 
neuropathy of the lower extremities are addressed in the 
remand that follows the order section of this decision. 


FINDING OF FACT

The veteran's diabetes mellitus has not necessitated 
regulation of his activities and has not resulted in episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider.  






CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the instant appeal, the originating agency provided the 
veteran with the notice required under the VCAA and the 
implementing regulation, to include notice that he should 
submit any pertinent evidence in his possession, by a letter 
mailed in October 2005, prior to the initial adjudication of 
the claim.  Although the veteran was not provided notice with 
respect to the effective date element of his claim until 
March 2006, after the initial adjudication of the claim, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that an increased rating is 
not warranted for diabetes mellitus.  Consequently, no 
effective date will be assigned, so the failure to provide 
timely notice with respect to this element of the claim was 
no more than harmless error.

In regard to VA's duty to assist, the record reflects that VA 
assisted the veteran by obtaining VA and private treatment 
records.  The veteran was also afforded an appropriate VA 
examination to assess the severity of his diabetes in October 
2005.  Neither the veteran nor his representative has 
identified any outstanding evidence, to include medical 
records, that could be obtained to substantiate his claim.  
The Board is also unaware of any such outstanding evidence.  
Therefore, the Board is satisfied that the originating agency 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulation. 

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claim.  

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2006).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2006).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2006).

Diabetes mellitus requiring insulin and restricted diet, or 
oral hypoglycemic agent and restricted diet warrants a 20 
percent rating.  A 40 percent rating is warranted for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities.  Diabetes mellitus requiring 
insulin, restricted diet and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated warrants a 60 
percent rating.  A total evaluation of 100 percent is 
assigned for diabetes mellitus requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2006).  

Complications of diabetes are to be evaluated separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  Noncompensable complications are 
considered part of the diabetic process under Diagnostic Code 
7913.  38 C.F.R. § 4.119, Note (1) (2006).

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2006) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board also reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record that would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  In this regard, the 
Board notes that where, as here, entitlement to compensation 
has already been established and an increase in the 
disability is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In a November 2002 rating decision, the RO granted service 
connection for diabetes mellitus associated with herbicide 
exposure and assigned a 20 percent disability rating under 
Diagnostic Code 7913.  The veteran filed the instant claim 
for an increased rating in September 2005.  

The October 2005 VA examination report shows that the veteran 
denied any recent hospitalizations for his diabetes.  He also 
denied any prior episodes of ketoacidosis or hypoglycemic 
reactions.  He takes Metformin and insulin.  He sees his 
physician every three months for his diabetes.  The examiner 
diagnosed type 2 diabetes.  The examiner reported that there 
was no evidence of nephropathy, retinopathy, or neuropathy on 
the current examination.   

The medical evidence of record shows that the veteran must 
manage his diabetes with insulin and oral hypoglycemic 
agents.  At the hearing, the veteran's representative 
reported that it was the veteran's contention that his 
diabetes had increased in severity as his private physician, 
Dr. J.S., told him "just days ago, not to work long hours," 
although the representative acknowledged that the veteran was 
not sure of the basis for this recommendation.  The record 
was held open for 60 days to allow the veteran to obtain a 
statement of clarification from Dr. J.S. but no such 
statement was submitted.  VA and private treatment records do 
not show that the veteran's diabetes requires the regulation 
of his activities.  In addition, while records from Dr. J.S. 
are significant for an episode of hypoglycemia in April 2006, 
the veteran did not require hospitalization at that time and 
no additional episodes of hypoglycemic reactions have been 
documented.  The veteran has also noted, and May 2006 VA 
treatment records confirm, that his required daily dosage of 
Metformin has been increased.  An increase in his oral 
hypoglycemic, however, is not a basis for a higher evaluation 
according to the applicable rating criteria.  Thus, the Board 
finds that the veteran is not entitled to a rating in excess 
of 20 percent under Diagnostic Code 7913 for his service-
connected diabetes mellitus. 

The Board has considered whether there is any other schedular 
basis for granting a higher rating but has found none.  

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2006).  The record reflects that the veteran has 
not required frequent hospitalizations for his service-
connected diabetes mellitus and that the manifestations of 
the disability are contemplated by the schedular criteria.  
In sum, there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned rating.  Accordingly, 
the Board has determined that referral of this case for 
extra-schedular consideration is not warranted.

Finally, the Board has considered the benefit-of-the-doubt 
doctrine; however, since the preponderance of the evidence is 
against the claim, that doctrine is not applicable to this 
claim.  


ORDER

A rating in excess of 20 percent for diabetes mellitus is 
denied.


REMAND

At the hearing, the veteran's representative clarified that 
it was the veteran's contention that his PTSD had increased 
in severity since the last VA examination conducted in 
December 2005.  The veteran had since then undergone another 
examination by his VA treating physician in August or 
September of 2006.  The claims file shows that this pertinent 
psychiatric treatment record is not of record.  
Where VA has constructive and actual knowledge of the 
availability of pertinent reports in the possession of VA, an 
attempt to obtain those reports must be made. See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (holding that documents 
which were not actually before the adjudicators but had been 
generated by VA employees or submitted to VA by claimant 
were, "in contemplation of law, before the Secretary and the 
Board and should be included in the record").  As records in 
the possession of VA are deemed to be constructively of 
record, the treatment record must be obtained.  Also, in 
light of the veteran's testimony and outstanding pertinent 
treatment records, the Board is of the opinion that the 
veteran should be afforded a new VA examination to determine 
the current degree of severity of his service-connected PTSD.

In a December 2005 rating decision, the RO denied service 
connection for peripheral neuropathy of the lower extremities 
on several bases that included service connection secondary 
to service-connected diabetes.  In the August 2006 
substantive appeal, the veteran essentially maintained that 
he had neuropathy as the result of his diabetes.  In an 
August 2006 supplemental statement of the case, the RO noted 
that the veteran's pending "claim for an increased 
evaluation for peripheral neuropathy (diabetes-related)" 
will be addressed in a rating decision at a later date.  The 
Board observes that the claims file does not currently 
contain a rating decision awarding service connection for 
peripheral neuropathy.  If the aforementioned notation in the 
supplemental statement of the case is in error, then the 
Board finds that the veteran is entitled to a statement of 
the case on the issue of entitlement to service connection 
for peripheral neuropathy of the lower extremities as his 
statement in the substantive appeal can be construed as a 
timely notice of disagreement with the RO's December 2005 
denial.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should obtain a 
copy of all pertinent VA treatment 
records for the period since May 2006 
from the Columbia, South Carolina VAMC, 
to include the record of a psychiatric 
examination reportedly conducted in 
August or September of 2006.  If the 
veteran identifies any other pertinent 
evidence, the RO or the AMC should 
undertake appropriate development to 
obtain a copy of that evidence.  If the 
RO or the AMC is unsuccessful in 
obtaining any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to provide the 
outstanding evidence.  

2.  Then, the veteran should be afforded 
an examination by a psychiatrist or 
psychologist to determine the current 
degree of severity of the service-
connected PTSD.  The claims folder must 
be made available to and reviewed by the 
examiner.  Any indicated studies should 
be performed.

All current manifestations of the 
disability should be identified, and the 
examiner should provide an opinion 
concerning the degree of severity of 
social and occupational impairment 
resulting from the disability, to include 
whether it renders the veteran 
unemployable.  The rationale for each 
opinion expressed must also be provided.

3.  If appropriate, the RO or the AMC 
should issue a statement of the case 
addressing the issue of entitlement to 
service connection for peripheral 
neuropathy of the lower extremities.  The 
veteran should be properly notified of 
the requirements to perfect an appeal 
with respect to this issue.

4.  The RO or the AMC should review the 
claims folder and ensure that the 
requested development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

5.  The RO or the AMC should also 
undertake any other indicated 
development.

6.  Then, the RO or the AMC should 
readjudicate the issue of entitlement to 
a higher initial rating for PTSD based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and provided an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


